DETAILED ACTION
This is in response to applicant’s claim amendments and arguments filed 22 September 2022.  Claims 1-20 are pending, with Claims 13-20 newly added.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention made in the previous Office action is withdrawn in view of applicant’s discussion of “soap groups” in the remarks filed 22 September 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 and new dependent claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onouchi et al. (US 2019/0119601).
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. As previously set forth, Onouchi et al. [“Onouchi”] disclose a low viscosity lubricating oil composition (title).  Specifically, Onouchi discloses an internal combustion engine lubricating oil composition having a major amount of an oil of lubricating viscosity; a combination of alkaline earth metal alkylhydroxybenzoate detergents having 14-18 carbon atoms and 20-28 carbon atoms; a boron containing detergent; a molybdenum containing compound in an amount to provide from about 100 to about 1500 ppm molybdenum; a zinc dithiophosphate compound; where the composition comprises magnesium in an amount from about 100 to about 800 ppm; and calcium in an amount from about 500 to about 2000 ppm [0007].
Onouchi discloses that the lubricating oil composition has a kinematic viscosity at 100°C in a range of 3 to 12 mm2/s (e.g., 3 to 6.9 mm2/s, 3.5 to 6.9 mm2/s, 4 to 6.9 mm2/s) [0055].  Onouchi discloses that the lubricating oil composition has a high temperature high shear (HTHS) viscosity at 150°C of 3.5 cP or less (e.g., 1.3 to 2.3 cP) [0054].  
Onouchi discloses that the alkylhydroxybenzoate detergent is a salicylate detergent, which can be an alkaline earth metal salt, such as magnesium, calcium, or mixtures thereof [0058].  Onouchi discloses that the alkylhydroxybenzoate detergent can be neutral or overbased [0060].   
Thus, in regard to independent Claim 2, the examiner is of the position that Onouchi meets the limitations of the independent claim.  Although Onouchi does not specifically disclose “a content ratio of molybdenum atoms derived from the organic molybdenum compound to soap groups derived from the metallic detergent based on the lubricating oil composition, [Mo/soap groups], is 0.02 or more at a mass ratio”, the amount of molybdenum atoms may the same or overlapping in scope (100 to 1500 ppm vs. the application amount of 200-1000 ppm molybdenum [0032]), and the amount of detergent added to the lubricating oil composition may be the same or overlapping in scope (added in an amount sufficient to provide the composition with 500 to about 2000 ppm calcium [0064] in Onouchi) vs. (the application amount of calcium atoms of 1100ppm to 2000 ppm for the salicylate detergent [0043]).  Thus, the examiner is of the position that the claimed ratio of [Mo/soap groups] is encompassed.  
Response to Arguments
In response applicant argued that Onouchi discloses the working examples using a mixture of overbased calcium salicylate, neutral calcium salicylate and other metallic detergent such as a magnesium or boron detergent.  Applicant argues that Onouchi fails to specifically disclose a composition containing only overbased calcium salicylate, so that claim 2 and the depending claims from claim 2, are not obvious over Onouchi.
This is not deemed to be persuasive.  Claim 2 uses the open-ended claim language “comprising” and the independent claim continues to recite “a metallic detergent comprising only overbased calcium salicylate”.  It is unclear why the closed transitional language “consisting of” was not recited in lieu of “comprising only”.  Additionally, Onouchi teaches in the specification that the salicylate detergent may be calcium or magnesium [0058], and that the detergents can be neutral or overbased [0060].  Thus, the examiner is of the position that Onouchi teaches that he salicylate detergent may be only overbased calcium salicylate.  Further, the Examples in Onouchi “are intended for illustrative purposes only and do not limit in any way the scope of the present disclosure” [0128].   
Claim Rejections - 35 USC § 103
Claims 1, 3-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2018/0258365).
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. As previously set forth, Ohkubo et al. [“Ohkubo”] disclose a low viscosity lubricating oil composition (title). Ohkubo discloses that the lubricating oil composition is suitable for reducing friction in an engine, particularly spark-ignited, direct injection and/or port fuel injection engines [0008]. 
Ohkubo discloses that the lubricating oil composition has a high temperature high shear (HTHS) viscosity at 150°C in the range of about 1.3 to about 2.3 cP.  The composition comprises (a) a major amount of an oil of lubricating viscosity having a kinematic viscosity at 100°C in a range of 1.5 to 6.0 mm2/s; (b) an organomolybdenum compound providing 200 to 1500 ppm by weight of molybdenum to the lubricating oil composition; (c) a calcium containing detergent providing 750 to 3000 ppm by weight of calcium to the lubricating oil composition; (d) a magnesium-containing detergent providing 200 to 1500 ppm by weight of magnesium to the lubricating oil composition; and (e) a viscosity modifier having a PSSI of 30 or less (Abstract).
Ohkubo discloses that the detergent is a mixture comprising at least one calcium-containing detergent and at least one magnesium-containing detergent [0046], and that suitable detergents include metal salts of sulfonates and salicylates [0050].  Ohkubo teaches that especially preferred calcium-containing detergents include calcium sulfonates, calcium salicylates, and mixtures thereof [0056].  Ohkubo teaches that the mass ratio of calcium to magnesium in the lubricating oil composition is greater than 1 (e.g., 1.5 to 3.5) [0060]. 
Thus, in regard to independent Claim 1, the examiner is of the position that Ohkubo meets the limitations of the independent claim.  Although Ohkubo does not specifically disclose “a content ratio of molybdenum atoms derived from the organic molybdenum compound to soap groups derived from the metallic detergent based on the lubricating oil composition, [Mo/soap groups], is 0.02 or more at a mass ratio”, the amount of molybdenum atoms may the same or overlapping in scope (200 to 1500 ppm in Ohkubo vs. the application amount of 200-1000 ppm molybdenum [0032]), and the amount of detergent added to the lubricating oil composition may be the same or overlapping in scope (added in an amount sufficient to provide the composition with 750 to about 3000 ppm calcium [0064] in Ohkubo) vs. (the application amount of calcium atoms of 1200ppm or more calcium-containing detergent [0034]).  Thus, the examiner is of the position that the claimed ratio of [Mo/soap groups] is encompassed.  
Response to Arguments
In response applicant argued that Ohkubo discloses working examples containing a magnesium-based detergent in an amount of 0.051 wt% in terms of magnesium atoms, which is outside the claimed range (less than 0.05% by mass).  Applicant argued that Ohkubo fails to disclose the composition containing a magnesium-based detergent in an amount of less than 0.05% by mass of magnesium atoms.  This is not deemed to be persuasive.
As set forth hereinabove, Ohkubo teaches that the lubricating oil composition contains (d) a magnesium-containing detergent providing 200 to 1500 ppm by weight of magnesium to the lubricating oil composition.  The claimed amount of magnesium is less than 0.05% by mass (500 ppm) which is within the range of 200 ppm to 1500 ppm cited in the prior art.  Further, Ohkubo teaches that “The following illustrative examples are intended to be non-limiting” [0100], and the difference between 0.051 wt% magnesium and “less than 0.05 mass % magnesium” is not seen to be a patentable difference.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
November 15, 2022